Citation Nr: 1741476	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent disabling for degenerative joint disease of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent disabling for right knee arthritis, status post meniscectomy with limitation of flexion from June 5, 2008 to December 16, 2009. 

3. Entitlement to a rating in excess of 20 percent disabling for right knee instability from June 5, 2008 to December 16, 2009. 

4. Entitlement to a rating in excess of 30 percent disabling for residuals of a right total knee replacement for the period from February 1, 2011 to March 23, 2017, and in excess of 60 percent disabling thereafter.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In July 2012 and February 2017, the Board remanded the case for additional development. In February 2017, the Board denied the Veteran's request for a new Board hearing.

The procedural history of the Veteran's claim for an increased rating for his right knee osteoarthritis requires repeated discussion because the characterizations on the title page have been changed to reflect the Veteran's correct ratings at different stages during the appeal period. The appealed October 2008 rating decision denied two increased ratings in excess of 10 percent disabling for right knee osteoarthritis based on lateral instability and limitation of flexion. Thereafter, in March 2010, the Veteran was granted a temporary total (100 percent) rating for his right knee due to surgery and convalescence, effective December 16, 2009 to January 31, 2011. (Consequently, that period is not on appeal.) Thereafter, effective February 1, 2011, the Veteran was rated at 30 percent disabling for residuals of his total right knee replacement.

In October 2010, the RO discontinued the Veteran's rating for lateral instability, effective December 16, 2009, and in March 2016, increased that same rating to 20 percent disabling, effective June 5, 2008. It appears the RO implicitly discontinued the Veteran's rating for limitation of flexion, effective December 19, 2009. In July 2012, the Board recharacterized the Veteran's rating for limitation of flexion to limitation of extension, but because the Veteran's 10 percent rating was based on limitation of flexion in the October 2008 rating decision, the Board has recharacterized the claim as for limitation of flexion on the title page. In June 2017, the RO increased the Veteran's rating for residuals of his total right knee replacement, to 60 percent disabling, effective March 23, 2017. Accordingly, the title page has been changed to reflect the foregoing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that the Veteran and his representative are afforded the opportunity to provide argument on the Veteran's behalf, and so there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

As an initial matter, the Veteran appointed the Florida Department of Veterans Affairs (FDVA) as his representative in June 2006. It does not appear that FDVA has ever been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal. FDVA is not located within the Board's offices, and thus, all of the claims must be remanded so that the Veteran and his representative are afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal. See 38 C.F.R. § 20.600.

Additionally, in February 2017, the Board remanded the Veteran's claims for new VA examinations to comply with Correia v. McDonald, 28 Vet. App. 158 (2016). Although the examiner indicated that she tested the Veteran for range of motion for the knees and spine in active motion, passive motion, weight-bearing, and non-weight-bearing, she did not provide the numerical results for such tests. Accordingly, the examiner must be asked to supplement her examination reports with the Veteran's actual range of motion results.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records from May 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above has been completed, the AOJ should return the entire record to the March 2017 VA examiner for review and an addendum opinion detailing the actual, numerical range of motion results for the Veteran's knees and lumbar spine for active motion, passive motion, weight-bearing, and non-weight-bearing. If another examination is necessary, then an orthopedic examination should be provided

If the March 2017 VA examiner is unavailable to provide the addendum opinion or an examination is otherwise necessary, then the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right knee and lumbar spine disabilities. The examiner must review the entire record (including Board remands) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion, and weight bearing and non-weight bearing, for the Veteran's knees and lumbar spine. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information). 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ must provide the Veteran and the Veteran's representative the opportunity to respond. Specifically, the Veteran's representative MUST be given the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case. The case should then be returned to the Board, if in order, for further review.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the remanded matters. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, these matters must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claims. 38 C.F.R. § 20.1100(b) (2016).




